
	

114 HR 317 IH: New Columbia Admission Act
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 317
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Ms. Norton (for herself, Ms. Adams, Ms. Bass, Mrs. Beatty, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Bordallo, Ms. Brown of Florida, Mr. Butterfield, Mr. Carson of Indiana, Mr. Cartwright, Ms. Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Clyburn, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Courtney, Mr. Crowley, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Mr. DeFazio, Ms. DeGette, Mr. Delaney, Ms. Edwards, Mr. Ellison, Mr. Engel, Mr. Farr, Mr. Fattah, Ms. Frankel of Florida, Ms. Fudge, Mr. Grayson, Mr. Al Green of Texas, Mr. Hastings, Mr. Himes, Ms. Jackson Lee, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Kelly of Illinois, Mrs. Kirkpatrick, Mrs. Lawrence, Mr. Larson of Connecticut, Ms. Lee, Mr. Levin, Mr. Lewis, Mr. Lieu of California, Mr. Lipinski, Mr. Lowenthal, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lynch, Mr. McDermott, Mr. McNerney, Mr. Meeks, Ms. Moore, Mr. Nadler, Mr. O’Rourke, Mr. Pascrell, Mr. Payne, Mr. Pierluisi, Ms. Plaskett, Mr. Pocan, Mr. Polis, Mr. Rangel, Mr. Richmond, Mr. Rush, Mr. Sablan, Mr. Sarbanes, Ms. Schakowsky, Mr. Scott of Virginia, Mr. David Scott of Georgia, Ms. Slaughter, Ms. Speier, Ms. Sewell of Alabama, Mr. Takai, Mr. Takano, Mr. Thompson of Mississippi, Mr. Thompson of California, Ms. Tsongas, Mr. Van Hollen, Mr. Vargas, Mr. Veasey, Ms. Maxine Waters of California, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, Mr. Huffman, Mr. Yarmuth, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the admission of the State of New Columbia into the Union.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the New Columbia Admission Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—State of New Columbia
					Subtitle A—Procedures for Admission
					Sec. 101. Admission into the Union.
					Sec. 102. Process for admission.
					Sec. 103. Election of officials of State.
					Sec. 104. Issuance of presidential proclamation.
					Subtitle B—Description of New Columbia Territory
					Sec. 111. Territories and boundaries of New Columbia.
					Sec. 112. Description of District of Columbia after admission of State.
					Sec. 113. Continuation of title to lands and property.
					Subtitle C—General Provisions Relating to Laws of New Columbia
					Sec. 121. Limitation on authority of State to tax Federal property.
					Sec. 122. Effect of admission of State on current laws.
					Sec. 123. Continuation of judicial proceedings.
					Sec. 124. United States nationality.
					Title II—Responsibilities and Interests of Federal Government
					Sec. 201. Continuation of revised District of Columbia as seat of Federal Government.
					Sec. 202. Treatment of military lands.
					Sec. 203. Waiver of claims to Federal lands and property.
					Sec. 204. Permitting individuals residing in new seat of government to vote in Federal elections in
			 State of most recent domicile.
					Sec. 205. Repeal of law providing for participation of District of Columbia in election of
			 President and Vice-President.
					Sec. 206. Expedited consideration of constitutional amendment.
					Title III—General Provisions
					Sec. 301. General definitions.
					Sec. 302. Certification of enactment by President.
			IState of New Columbia
			AProcedures for Admission
				101.Admission into the union
 (a)In generalSubject to the provisions of this Act, upon issuance of the proclamation required by section 104(b), the State of New Columbia is declared to be a State of the United States of America, and is declared admitted into the Union on an equal footing with the other States in all respects whatever.
 (b)Constitution of stateThe State Constitution shall always be republican in form and shall not be repugnant to the Constitution of the United States and the principles of the Declaration of Independence.
					102.Process for admission
					(a)Approval of admission by voters of district of columbia
 (1)Election proceduresAt an election designated by proclamation of the Mayor, which may be the primary or the general election held pursuant to section 103(a), a general election, or a special election, there shall be submitted to the electors qualified to vote in such election the following propositions for adoption or rejection:
							
 (A)New Columbia shall immediately be admitted into the Union as a State. (B)The proposed Constitution for the State of New Columbia, as adopted by the Council of the District of Columbia pursuant to the Constitution for the State of New Columbia Approval Act of 1987 (D.C. Law 7–8), shall be deemed ratified and shall replace the Constitution for the State of New Columbia ratified on November 2, 1982.
 (C)The boundaries of the State of New Columbia shall be as prescribed in the New Columbia Admission Act.
 (D)All provisions of the New Columbia Admission Act, including provisions reserving rights or powers to the United States and provisions prescribing the terms or conditions of the grants of lands or other property made to the State of New Columbia, are consented to fully by the State and its people..
 (2)Responsibilities of mayorThe Mayor of the District of Columbia is authorized and directed to take such action as may be necessary or appropriate to ensure the submission of such propositions to the people. The return of the votes cast on such propositions shall be made by the election officers directly to the Board of Elections of the District of Columbia, which shall certify the results of the submission to the Mayor. The Mayor shall certify the results of such submission to the President of the United States.
						(b)Effect of vote
 (1)Adoption of propositionsIn the event the propositions described in subsection (a) are adopted in an election under such subsection by a majority of the legal votes cast on such submission—
 (A)the State Constitution shall be deemed ratified; and (B)the President shall issue a proclamation pursuant to section 104.
 (2)Rejection of propositionIn the event any one of the propositions described in subsection (a) is not adopted in an election under such subsection by a majority of the legal votes cast on such submission, the provisions of this Act shall cease to be effective.
						103.Election of officials of State
					(a)Issuance of proclamation
 (1)In generalNot more than 30 days after receiving certification of the enactment of this Act from the President pursuant to section 302, the Mayor of the District of Columbia shall issue a proclamation for the first elections, subject to the provisions of this section, for two Senators and one Representative in Congress.
 (2)Special rule for election of senatorsIn the election of Senators from the State pursuant to paragraph (1), the 2 Senate offices shall be separately identified and designated, and no person may be a candidate for both offices. No such identification or designation of either of the offices shall refer to or be taken to refer to the terms of such offices, or in any way impair the privilege of the Senate to determine the class to which each of the Senators elected shall be assigned.
						(b)Rules for conducting election
 (1)In generalThe proclamation of the Mayor issued under subsection (a) shall provide for the holding of a primary election and a general election and at such elections the officers required to be elected as provided in subsection (a) shall be chosen by the qualified electors of the District of Columbia in the manner required by law.
 (2)Certification of returnsElection returns shall be made and certified in the manner required by law, except that the Mayor shall also certify the results of such elections to the President of the United States.
 (c)Assumption of dutiesUpon the admission of the State into the Union, the Senators and Representative elected at the election described in subsection (a) shall be entitled to be admitted to seats in Congress and to all the rights and privileges of Senators and Representatives of other States in the Congress of the United States.
 (d)Transfer of offices of mayor and members and chair of councilUpon the admission of the State into the Union, the Mayor, members of the Council, and the Chair of the Council at the time of admission shall be deemed the Governor, members of the House of Delegates, and the President of the House of Delegates of the State, respectively, as provided by the State Constitution and the laws of the State.
 (e)Continuation of authority and duties and judicial and executive officersUpon the admission of the State into the Union, members of executive and judicial offices of the District of Columbia shall be deemed members of the respective executive and judicial offices of the State, as provided by the State Constitution and the laws of the State.
 (f)Special rule for house of representatives membershipThe State upon its admission into the Union shall be entitled to one Representative until the taking effect of the next reapportionment, and such Representative shall be in addition to the membership of the House of Representatives as now prescribed by law, except that such temporary increase in the membership shall not operate to either increase or decrease the permanent membership of the House of Representatives or affect the basis of apportionment for the Congress.
					104.Issuance of presidential proclamation
 (a)In generalIf the President finds that the propositions set forth in section 102(a) have been duly adopted by the people of the State, the President, upon certification of the returns of the election of the officers required to be elected as provided in section 103(a), shall, not later than 90 days after receiving such certification, issue a proclamation announcing the results of such elections as so ascertained.
 (b)Admission of state upon issuance of proclamationUpon the issuance of the proclamation by the President under subsection (a), the State shall be deemed admitted into the Union as provided in section 101.
					BDescription of New Columbia Territory
				111.Territories and boundaries of New Columbia
 (a)In generalExcept as provided in subsection (b), the State shall consist of all of the territory of the District of Columbia as of the date of the enactment of this Act, subject to the results of the technical survey conducted under subsection (c).
 (b)Exclusion of portion of district of columbia remaining as national capitalThe territory of the State shall not include the area described in section 112, which shall remain as the District of Columbia for purposes of serving as the seat of the government of the United States.
 (c)Technical surveyNot later than 6 months after the date of the enactment of this Act, the President (in consultation with the Chair of the National Capital Planning Commission) shall conduct a technical survey of the metes and bounds of the District of Columbia and of the territory described in section 112(b).
					112.Description of District of Columbia after admission of State
 (a)In generalSubject to the succeeding provisions of this section, after the admission of the State into the Union, the District of Columbia shall consist of the property described in subsection (b) and shall include the principal Federal monuments, the White House, the Capitol Building, the United States Supreme Court Building, and the Federal executive, legislative, and judicial office buildings located adjacent to the Mall and the Capitol Building.
 (b)Specific description of metes and boundsAfter the admission of the State into the Union, the specific metes and bounds of the District of Columbia shall be as follows:Beginning at the point on the present Virginia-District of Columbia boundary due west of the
			 northernmost point of Theodore Roosevelt Island and running due east of
			 the eastern shore of the Potomac River; thence generally south along the shore at the mean high water mark to the northwest corner of the
			 Kennedy Center; thence east along the north side of the Kennedy Center to a point where it reaches the E Street
			 Expressway; thence east on the expressway to E Street Northwest and thence east on E Street Northwest to
			 Eighteenth Street Northwest; thence south on Eighteenth Street Northwest to Constitution Avenue Northwest; thence east on Constitution Avenue to Seventeenth Street Northwest; thence north on Seventeenth Street Northwest to Pennsylvania Avenue Northwest; thence east on Pennsylvania Avenue to Jackson Place Northwest; thence north on Jackson Place to H
			 Street Northwest; thence east on H Street Northwest to Madison Place Northwest; thence south on Madison Place Northwest to Pennsylvania Avenue Northwest; thence east on Pennsylvania Avenue Northwest to Fifteenth Street Northwest;thence south on Fifteenth Street Northwest to Pennsylvania Avenue Northwest; thence southeast on Pennsylvania Avenue Northwest to John Marshall Place Northwest; thence north on John Marshall Place Northwest to C Street Northwest; thence east on C Street Northwest to Third Street Northwest;thence north on Third Street Northwest to D Street Northwest; thence east on D Street Northwest to Second Street Northwest; thence south on Second Street Northwest to the intersection of Constitution Avenue Northwest and
			 Louisiana Avenue Northwest;thence northeast on Louisiana Avenue Northwest to North Capitol Street; thence north on North Capitol Street to Massachusetts Avenue Northwest; thence southeast on Massachusetts Avenue Northwest so as to encompass Union Square;thence following Union Square to F Street Northeast;thence east on F Street Northeast to Second Street Northeast; thence south on Second Street Northeast to D Street Northeast; thence west on D Street Northeast to First Street Northeast; thence south on First Street Northeast to Maryland Avenue Northeast; thence generally north and east on Maryland Avenue to Second Street Northeast; thence south on Second Street Northeast to C Street Southeast; thence west on C Street Southeast to New Jersey Avenue Southeast;thence south on New Jersey Avenue Southeast to D Street Southeast; thence west on D Street Southeast to Washington Avenue Southwest; thence southeast on Washington Avenue Southwest to E Street Southeast; thence west on E Street Southeast to the intersection of Washington Avenue Southwest and South
			 Capitol Street; thence northwest on Washington Avenue Southwest to Second Street Southwest;thence south on Second Street Southwest to Virginia Avenue Southwest; thence generally west on Virginia Avenue to Third Street Southwest;thence north on Third Street Southwest to C Street Southwest; thence west on C Street Southwest to Sixth Street Southwest;thence north on Sixth Street Southwest to Independence Avenue; thence west on Independence Avenue to Twelfth Street Southwest;thence south on Twelfth Street Southwest to D Street Southwest; thence west on D Street Southwest to Fourteenth Street Southwest; thence south on Fourteenth Street Southwest to the middle of the Washington Channel; thence generally south and east along the midchannel of the Washington Channel to a point due west
			 of the northern boundary line of Fort Lesley McNair; thence due east to the side of the Washington Channel;thence following generally south and east along the side of the Washington Channel at the mean high
			 water mark, to the point of confluence with the Anacostia River, and along
			 the northern shore at the mean high water mark to the northernmost point
			 of the Eleventh Street Bridge;thence generally south and east along the northern side of the Eleventh Street Bridge to the
			 eastern shore of the Anacostia River; thence generally south and west along such shore at the mean high water mark to the point of
			 confluence of the Anacostia and Potomac Rivers;thence generally south along the eastern shore at the mean high water mark of the Potomac River to
			 the point where it meets the present southeastern boundary line of the
			 District of Columbia;thence south and west along such southeastern boundary line to the point where it meets the present
			 Virginia-District of Columbia boundary; andthence generally north and west up the Potomac River along the present Virginia-District of
			 Columbia boundary to the point of beginning.
					(c)Treatment of certain property
 (1)Streets and sidewalks bounding areaAfter the admission of the State into the Union, the District of Columbia shall be deemed to include any street (together with any sidewalk thereof) bounding the District of Columbia.
 (2)Exclusion of district buildingNotwithstanding any other provision of this section, the District of Columbia shall not be considered to include the District Building after the admission of the State into the Union.
 (3)Inclusion of certain military propertyAfter the admission of the State into the Union, the District of Columbia shall be deemed to include Fort Lesley McNair, the Washington Navy Yard, the Anacostia Naval Annex, the United States Naval Station, Bolling Air Force Base, and the Naval Research Laboratory.
						113.Continuation of title to lands and property
					(a)Continuation of title to lands of district of columbia
 (1)In generalThe State and its political subdivisions shall have and retain title or jurisdiction for purposes of administration and maintenance to all property, real and personal, with respect to which title or jurisdiction for purposes of administration and maintenance is held by the District of Columbia on the day before the State is admitted into the Union.
 (2)Conveyance of interest in certain bridges and tunnelsOn the day before the State is admitted into the Union, the District of Columbia shall convey to the United States any and all interest of the District of Columbia in any bridge or tunnel that will connect the Commonwealth of Virginia with the District of Columbia after the admission of the State into the Union.
 (b)Continuation of federal title to property in stateThe United States shall have and retain title or jurisdiction for purposes of administration and maintenance to all property in the State with respect to which the United States holds title or jurisdiction on the day before the State is admitted into the Union.
					CGeneral Provisions Relating to Laws of New Columbia
 121.Limitation on authority of State to tax Federal propertyThe State may not impose any taxes upon any lands or other property owned or acquired by the United States, except to the extent as Congress may permit.
				122.Effect of admission of State on current laws
 (a)Legislative power of StateThe legislative power of the State shall extend to all rightful subjects of legislation within the State, consistent with the Constitution of the United States (including the restrictions and limitations imposed upon the States by article I, section 10) and subject to the provisions of this Act.
 (b)Treatment of federal lawsTo the extent that any law of the United States applies to the States generally, the law shall have the same force and effect within the State as elsewhere in the United States, except as such law may otherwise provide.
					123.Continuation of judicial proceedings
					(a)Pending proceedings
 (1)In generalNo writ, action, indictment, cause, or proceeding pending in any court of the District of Columbia or in the United States District Court for the District of Columbia shall abate by reason of the admission of the State into the Union, but shall be transferred and shall proceed within such appropriate State courts as shall be established under the State Constitution, or shall continue in the United States District Court for the District of Columbia, as the nature of the case may require.
 (2)Succession of courtsThe appropriate courts of the State shall be the successors of the courts of the District of Columbia as to all cases arising within the limits embraced within the jurisdiction of such courts, with full power to proceed with such cases, and award mesne or final process therein, and all files, records, indictments, and proceedings relating to any such writ, action, indictment, cause, or proceeding shall be transferred to such appropriate State courts and shall be proceeded with therein in due course of law.
 (b)Unfiled proceedings based on actions prior to admissionAll civil causes of action and all criminal offenses which shall have arisen or been committed prior to the admission of the State into the Union, but as to which no writ, action, indictment, or proceeding shall be pending at the date of such admission, shall be subject to prosecution in the appropriate State courts or in the United States District Court for the District of Columbia in like manner, to the same extent, and with like right of appellate review, as if the State had been admitted and such State courts had been established prior to the accrual of such causes of action or the commission of such offenses.
					(c)Maintenance of rights to and jurisdiction over appeals
 (1)Cases decided prior to admissionParties shall have the same rights of appeal from and appellate review of final decisions of the United States District Court for the District of Columbia or the District of Columbia Court of Appeals in any case finally decided prior to the admission of the State into the Union, whether or not an appeal therefrom shall have been perfected prior to such admission. The United States Court of Appeals for the District of Columbia Circuit and the Supreme Court of the United States shall have the same jurisdiction in such cases as by law provided prior to the admission of the State into the Union.
 (2)Cases decided after admissionParties shall have the same rights of appeal from and appellate review of all orders, judgments, and decrees of the United States District Court for the District of Columbia and of the highest court of the State, as successor to the District of Columbia Court of Appeals, in any case pending at the time of admission of the State into the Union, and the United States Court of Appeals for the District of Columbia Circuit and the Supreme Court of the United States shall have the same jurisdiction therein, as by law provided in any case arising subsequent to the admission of the State into the Union.
 (3)Issuance of subsequent mandatesAny mandate issued subsequent to the admission of the State shall be to the United States District Court for the District of Columbia or a court of the State, as appropriate.
 (d)Conforming amendments relating to federal courtsEffective upon the admission of the State into the Union— (1)section 41 of title 28, United States Code, is amended in the second column by inserting , New Columbia after District of Columbia; and
 (2)the first paragraph of section 88 of title 28, United States Code, is amended to read as follows: The District of Columbia and the State of New Columbia comprise one judicial district.. 124.United States nationalityNo provision of this Act shall operate to confer United States nationality, to terminate nationality lawfully acquired, or to restore nationality terminated or lost under any law of the United States or under any treaty to which the United States is or was a party.
				IIResponsibilities and Interests of Federal Government
 201.Continuation of revised District of Columbia as seat of Federal GovernmentAfter the admission of the State into the Union, the seat of the Government of the United States shall be the District of Columbia as described in section 112 (also known as Washington, DC).
			202.Treatment of military lands
				(a)Reservation of federal authority
 (1)In generalSubject to paragraph (2) and subsection (b) and notwithstanding the admission of the State into the Union, authority is reserved in the United States for the exercise by Congress of the power of exclusive legislation in all cases whatsoever over such tracts or parcels of land located within the State that, immediately prior to the admission of the State, are controlled or owned by the United States and held for defense or Coast Guard purposes.
 (2)Limitation on authorityThe power of exclusive legislation described in paragraph (1) shall vest and remain in the United States only so long as the particular tract or parcel of land involved is controlled or owned by the United States and used for defense or Coast Guard purposes.
					(b)Authority of state
 (1)In generalThe reservation of authority in the United States for the exercise by the Congress of the United States of the power of exclusive legislation over military lands under subsection (a) shall not operate to prevent such lands from being a part of the State, or to prevent the State from exercising over or upon such lands, concurrently with the United States, any jurisdiction which it would have in the absence of such reservation of authority and which is consistent with the laws hereafter enacted by Congress pursuant to such reservation of authority.
 (2)Service of processThe State shall have the right to serve civil or criminal process within such tracts or parcels of land in which the authority of the United States is reserved under subsection (a) in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed within the State but outside of such tracts or parcels of land.
					203.Waiver of claims to Federal lands and property
 (a)In generalAs a compact with the United States, the State and its people disclaim all right and title to any lands or other property not granted or confirmed to the State or its political subdivisions by or under the authority of this Act, the right or title to which is held by the United States or subject to disposition by the United States.
				(b)Effect on claims against united states
 (1)In generalNothing contained in this Act shall recognize, deny, enlarge, impair, or otherwise affect any claim against the United States, and any such claim shall be governed by applicable laws of the United States.
 (2)Rule of constructionNothing in this Act is intended or shall be construed as a finding, interpretation, or construction by the Congress that any applicable law authorizes, establishes, recognizes, or confirms the validity or invalidity of any claim referred to in paragraph (1), and the determination of the applicability or effect of any law to any such claim shall be unaffected by anything in this Act.
					204.Permitting individuals residing in new seat of government to vote in Federal elections in State of
			 most recent domicile
				(a)Requirement for states To permit individuals To vote by absentee ballot
 (1)In generalEach State shall— (A)permit absent District of Columbia voters to use absentee registration procedures and to vote by absentee ballot in general, special, primary, and runoff elections for Federal office; and
 (B)accept and process, with respect to any general, special, primary, or runoff election for Federal office, any otherwise valid voter registration application from an absent District of Columbia voter, if the application is received by the appropriate State election official not less than 30 days before the election.
 (2)Absent district of columbia voter definedIn this section, the term absent District of Columbia voter means, with respect to a State, a person who resides in the District of Columbia after the admission of the State of New Columbia into the Union and is qualified to vote in the State (or who would be qualified to vote in the State but for residing in the District of Columbia), but only if the State is the last place in which the person was domiciled before residing in the District of Columbia.
 (3)State definedIn this section, the term State means each of the several States, including the State of New Columbia. (b)Recommendations to states To maximize access to polls by absent district of columbia votersTo afford maximum access to the polls by absent District of Columbia voters, it is recommended that the States—
 (1)waive registration requirements for absent District of Columbia voters who, by reason of residence in the District of Columbia, do not have an opportunity to register;
 (2)expedite processing of balloting materials with respect to such individuals; and (3)assure that absentee ballots are mailed to such individuals at the earliest opportunity.
 (c)EnforcementThe Attorney General may bring a civil action in appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this section.
 (d)Effect on certain other lawsThe exercise of any right under this section shall not affect, for purposes of any Federal, State, or local tax, the residence or domicile of a person exercising such right.
 (e)Effective dateThis section shall take effect upon the date of the admission of the State into the Union, and shall apply with respect to elections for Federal office taking place on or after such date.
				205.Repeal of law providing for participation of District of Columbia in election of President and
			 Vice-President
 (a)In generalTitle 3, United States Code, is amended by striking section 21. (b)Effective dateThe amendment made by subsection (a) shall take effect upon the date of the admission of the State into the Union, and shall apply to any election of the President and Vice-President of the United States taking place on or after such date.
				206.Expedited consideration of constitutional amendment
 (a)Exercise of rulemaking authorityThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such these provisions are deemed a part of the rule of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution described in subsection (b), and they supersede other rules only to the extent that they are inconsistent therewith; and
 (2)with full recognition of the constitutional right of either House to change the rule (so far as relating to the procedure of that House) at any time, in the same manner and to the same extent as in the case of any other rule of that House.
					(b)Expedited consideration of repeal of 23rd amendment
 (1)Motion made in orderAt any time after the date of the enactment of this Act, it shall be in order in either the House of Representatives or the Senate to offer a motion to proceed to the consideration of a joint resolution proposing an amendment to the Constitution of the United States repealing the 23rd article of amendment to the Constitution.
 (2)Procedures relating to motionWith respect to the motion described in paragraph (1), the following rules shall apply: (A)The motion is highly privileged and is not debatable.
 (B)An amendment to the motion is not in order, and it is not in order to move to reconsider the vote by which the motion is agreed to or disagreed to.
 (C)A motion to postpone shall be decided without debate. IIIGeneral Provisions 301.General definitionsIn this Act, the following definitions shall apply:
 (1)The term Council means the Council of the District of Columbia. (2)The term Governor means the Governor of the State of New Columbia.
 (3)The term Mayor means the Mayor of the District of Columbia. (4)The term State Constitution means the constitution of the State of New Columbia, as adopted by the Council of the District of Columbia in the Constitution for the State of New Columbia Approval Act of 1987 (D.C. Law 7–8).
 (5)Except as otherwise provided, the term State means the State of New Columbia. 302.Certification of enactment by PresidentNot more than 60 days after the date of enactment of this Act, the President shall certify such enactment to the Mayor of the District of Columbia.
			
